Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 11/8/2021 has been entered.  An action on the RCE follows.

Summary of claims

3.	Claims 1-16, 20-23 are pending, 
	Claims 1, 11 and 16 are amended,
	Claims 17-19 are cancelled,
	Claims 22-23 are newly added,
	Claims 1, 11 and 16 are independent claims,
Claims 1-16, 20-23 are rejected.

Response to Arguments
4.	Regarding to 103 rejections, Applicant’s arguments, see Remarks p. 9-11, filed 10/18/2021, have been fully considered but are not persuasive in view of new rejection ground(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

5.	Claims 1-16, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas Plocher et al (US Publication 20070132586 A1, hereinafter Plocher), and in view of Travis Deyle et al (US Publication 20200053325 A1, hereinafter Deyle), and further in view of Jing Cai et al (US Publication 20190147185 A1, hereinafter Cai).

As for independent claim 1, Plocher discloses: A system comprising: one or more processors (Abstract, the sensors send data to a processor which displays the data on a monitor in a form that permits ready visualization of the individuals); and a memory storing instructions that, when executed by the one or more processors, cause the system to perform: providing an interface for conducting an investigation concerning at least one suspected unauthorized entry to an environment (Fig. 5 and [0029], the situation when an occupant has wandered into a restricted area, such as the pharmacy, and the person in that area is identified along with her location, the icons can readily be highlighted when one or more occupants wander beyond their allowed boundaries); receiving an indication of an identification of an entity associated with the suspected unauthorized entry (Fig. 5 and [0029], when an occupant has wandered into a restricted area, the person in that area is identified along with her location, and the icons can readily be highlighted when one or more occupants ; providing a set of tabbed sub-interfaces for accessing information related to the environment in a first region of the interface (Figs.1-8, user may select tabs for “Building Information,” “Contact Information,” “Building Site Plan,” and “Alarm List,” and user may select floor range, then the specific floor of the facility in the display); and providing an interactive map of the environment in a second region of the interface, wherein the interactive map identifies locations within the environment (Fig. 5, a map may identify location information or the occupant wandering into a restricted area) that are associated with access control readers ([0012]-[0013], a badge is interactive with the plurality of sensors in a conventional manner, preferred sensors are RF and IR sensors; [0026], badge is meant any device that can communicate with a sensor to provide information such as identity, movement and the like), 
Plocher discloses displaying a map with suspected entry and location and user may select a specific area to investigate but does not disclose using cameras that capture visual data, in an analogous art of semantic map for access control and security enforcement, Deyle discloses: and wherein the interactive map identifies locations within the environment that are associated with respective cameras that capture visual data describing those locations ([0006], the robot can instruct one or more security cameras associated with a location of a security anomaly to record video; [0007], provide information to a central system of a building, for instance information identifying a location, a field of view, video captured, and the central system displays a map identifying a location of all detected individuals and objects; Fig. 31 and [0370], the receiving a selection of a camera on the interactive map ([0202], a user can select a building portion or room displayed within the local map, a user can select a displayed robot icon or security camera icon to adjust a field of view or viewpoint of the robot or security camera, to view video captured by the robot or security camera, or to change the behavior of the robot or security camera); in response to receiving the selection, obtaining a video feed captured by the camera (Fig. 31 and [0370], the security interface includes interface element that displays the image of the person captured by the camera), wherein the video feed comprises a face of the entity ([0141], an image of a detected face can be compared against a database of detected facial characteristics associated with individual identities to identify an individual); obtaining facial recognition information from the face of the entity ([0141], an image of a detected face can be compared against a database of detected facial characteristics associated with individual identities to identify an individual); determining, based on the facial recognition information, whether the entity is associated with individuals on a watch list ([0141], an image of a detected face can be compared against a database of detected facial characteristics associated with individual identities to identify an individual, the identity database can be local or can global (e.g., a police database of known criminals), the identity database can also include identities of individuals not permitted to be in a particular area (such as a blacklist));
Plocher and Deyle are analogous arts because they are in the same field of endeavor, providing interactive map for access control and security system. Therefore, it would 
Deyle discloses detecting facial characteristics and comparing detected characteristics of the individuals with an identity database such as a blacklist ([0141]), and Deyle discloses blurring faces within captured images or videos ([0210], but Deyle does not clearly disclose displaying the face with or without obfuscation based on the determination of the individual is a target, Cai discloses: in response to the entity being associated with individuals on the watch list, displaying the video feed with the face of the person ([0027], if a target individual is in a list, then not blurring those individuals in the image); and in response to the entity not being associated with individuals on a watch list, displaying the video feed while obfuscating the face of the entity ([0027], [0029]-[0030], processing the captured image (such as a live video stream) by detecting all individual faces in the captured image via facial recognition technology, blurring faces of non-targeted individuals within the image);
Plocher and Deyle and Cai are analogous arts because they are in the same field of endeavor, processing the captured image to identify people. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Plocher using the teachings of Cai to clearly include blurring faces of non-targeted individuals within the image, and not 

As for claim 2, Plocher-Deyle further disclose: wherein the set of tabbed sub-interfaces includes a first sub-interface for accessing one or more floorplans describing the environment, wherein an interactive map of a floorplan selected from the first sub-interface is displayed in the second region of the interface (Plocher: Fig. 1, display floor 28 in the map; Deyle: [0274], a floor plan for a building floor can be generated based on a semantic map).

As for claim 3, Plocher-Deyle further disclose: the set of tabbed sub-interfaces includes a second sub-interface for accessing information describing events associated with the environment (Deyle: Figs. 35-36, displaying a feed with information received from a robot fleet by security event).

As for claim 4, Plocher-Deyle further disclose: an event identifies a badge that was read by an access control reader associated with the environment or an entity that was recognized based on visual data captured by a camera associated with the environment (Deyle: [0065], the security engine can direct video cameras to a location within a building and receive footage from the cameras, can receive badge data from badge readers).

the set of tabbed sub-interfaces includes a third sub-interface for accessing information describing entities that are permitted to access the environment, the information indicating at least when a badge associated with a given entity was read by an access control reader and when the entity was recognized in visual data captured by a camera associated with the environment (Deyle: [0065], the security engine can direct video cameras to a location within a building and receive footage from the cameras, can receive badge data from badge readers).

As for claim 6, Plocher-Deyle further disclose: the set of tabbed sub-interfaces includes a fourth sub-interface for accessing information that has been associated with the investigation, wherein at least some of the information is identified by a user of the interface (Plocher: Fig. 5 and [0029], the situation when an occupant has wandered into a restricted area, such as the pharmacy, and the person in that area is identified along with her location, the icons can readily be highlighted when one or more occupants wander beyond their allowed boundaries).

As for claim 7, Plocher-Deyle further disclose: the instructions further cause the system to perform: determining that a badge read by an access control reader is associated with an authorized entity (Deyle: [0065], the security engine can direct video cameras to a location within a building and receive footage from the cameras, can receive badge data from badge readers); determining that an entity that presented the badge to the access control reader fails to match a facial profile associated with the authorized entity ([Deyle: [0141], capture images or videos of the individuals using the cameras, and perform facial recognition on the captured images or videos, or scan a badge of the individual, individuals can be identified by comparing detected characteristics of the individuals with an identity database, for instance, an image of a detected face can be compared against a database of detected facial characteristics associated with individual identities to identify an individual]; and generating one or more alerts that describe a suspected unauthorized entry to the environment ([0183], the central system can report or log any suspicious activity, detected security anomalies, detected threats or alerts; [0195] the first interface portion can also include notifications, such as the alert notification and the warning notification).

As for claim 8, Plocher-Deyle further disclose: the instructions further cause the system to perform: providing at least one option in the interactive map for viewing recorded or live visual data captured by a camera associated with the environment (Deyle: Fig. 36, user may select options in the interactive map for viewing images or videos).

As for claim 9, Cai further disclose: faces of entities represented in the visual data are obfuscated by default, and wherein the interface provides one or more options for submitting one or more justifications to selectively reveal the faces of the entities (Cai: [0027], [0029]-[0030], privacy of individuals is protected by default, that is, all faces in the live video or other captured image are automatically blurred by utilizing facial recognition technology, with the target individual’s face is not blurred)
the interface provides one or more options for associating information related to the environment with the investigation, the one or more options including at least a first option to associate an event identifying a badge that was read by an access control reader with the investigation and at least a second option to associate visual data in which an entity was identified with the investigation (Deyle: [0065], the security engine can direct video cameras to a location within a building and receive footage from the cameras, can receive badge data from badge readers; Fig. 36, provide options for use to view images or videos).

As per Claim 11, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

As per Claim 12, it recites features that are substantially same as those features claimed by Claim 2, thus the rationales for rejecting Claim 2 are incorporated herein.

As per Claim 13, it recites features that are substantially same as those features claimed by Claim 3, thus the rationales for rejecting Claim 3 are incorporated herein.

As per Claim 14, it recites features that are substantially same as those features claimed by Claim 4, thus the rationales for rejecting Claim 4 are incorporated herein.



As per Claim 16, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

Claims 17-19       cancelled

As per Claim 20, it recites features that are substantially same as those features claimed by Claim 5, thus the rationales for rejecting Claim 5 are incorporated herein.

As for claim 22, Deyle-Cai further disclose: in response to the entity not being associated with individuals on a watch list (Deyle: [0141], an image of a detected face can be compared against a database of detected facial characteristics associated with individual identities to identify an individual), receiving an indication to add the entity to a watch list based on the entity being within a secure location during a certain time frame ([0142], the robot can take various actions in response to identifying an individual, for instance, if the robot determines that the identified individual is not authorized to be in a particular location (e.g., the individual is an employee of the company, but is in an off-limits area of the company’s building, the robot can trigger an alarm, can call other robots or security personnel to investigate or intercept the individual, or can perform any other suitable security operation; please note other suitable security operation may include adding the identified individual with security or based on the entity accompanying a second entity associated with the watch list (Deyle: [0143], the robot can monitor multiple individuals, for instance, the robot can identify one or more individuals in a group of individuals, and can track the identified individuals within the group); adding the entity to the watch list ([0142], the robot can take various actions in response to identifying an individual, for instance, if the robot determines that the identified individual is not authorized to be in a particular location (e.g., the individual is an employee of the company, but is in an off-limits area of the company’s building, the robot can trigger an alarm, can call other robots or security personnel to investigate or intercept the individual, or can perform any other suitable security operation; please note other suitable security operation may include adding the identified individual with security violation or suspicious activity in a list); and changing the video feed to display the face of the entity (Cai: [0027], if a target individual is in a list, then not blurring those individuals in the image) 

6.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Plocher and Deyle and Cai as applied on claim 1, and further in view of Mehdi Felhi et al (US Publication 20200184227 A1, hereinafter Felhi).

As for claim 21, Plocher-Deyle-Cai does not clearly disclose training a technology deployed to recognize an entity associated with the suspected unauthorized entry based on the feedback, in an analogous art of detecting unauthorized humans in security system, Felhi discloses: in response to receiving the feedback, training a technology deployed to recognize an entity associated with the suspected unauthorized entry based on the feedback (Felhi: [0054], a human is identified as unknown even if he/she is an authorized human, because he/she has not yet been identified by the camera, or because he/she was not correctly identified, in this case, a user of the system can input (provide feedback) to an application that this human is an authorized one and/or identify the human on the image transmitted by the camera, thus, the image can be used for further training and improving the face recognition of the camera, in order for this human to be correctly identified the next time he/she enters the field of view of the camera);
Plocher and Felhi are analogous arts because they are in the same field of endeavor, detecting unauthorized humans in security system. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Plocher using the teachings of Felhi to clearly include training and improving the face recognition in order to correctly identify people. It would provide Plocher’s system with the enhanced capability of prevent a false alarm from triggering by a false positive identification so the user could have more control on the detected unauthorized entry.

7.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Plocher and Deyle and Cai as applied on claim 1, and further in view of Ray Ganong et al (US Publication 20170124385 A1, hereinafter Ganong).

changing the video feed to obfuscated the face of the entity (Cai: ([0027], [0029]-[0030], processing the captured image (such as a live video stream) by detecting all individual faces in the captured image via facial recognition technology, blurring faces of non-targeted individuals within the image), but does not clearly disclose removing the association between the entity and the facial recognition information if the entity is erroneously identified, Ganong discloses: in response to the entity being associated with individuals on the watch list, receiving an indication that the entity if erroneously identified as being associated with individuals on the watch list; removing one or more associations between the entity and the facial recognition information from which the determination was made that the entity is associated with individuals on a watch list (Ganong: [0130], correcting errors that may result from the face detection and face recognition steps; [0133], a false positive error may occur, then in response to user’s input, the system may then modify the link in the database, the old relationship may be deleted);
Plocher and Deyle and Cai and Ganong are analogous arts because they are in the same field of endeavor, processing the captured image to identify people. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Plocher using the teachings of Ganong to include modifying the database when errors occur. It would provide Plocher’s system with the enhanced capability of allow user to correct errors in the face detection phase so non-targeted people’s face would be blurred.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171